WHEELER, District Judge.
This protest relates to a quantity of olive oil fit for salad purposes imported from Genoa, dutiable at 35 cents 'per gallon under paragraph 32 of the act of 1894. It is bought by the kilo there, and comes in tins in sizes of about a quart and from one to five gallons; and, when sold in the tins here, the quantity is reckoned according to the quarts or gallons of the sizes, without regard to exact measurement. The duties were assessed upon the quantity returned by the gauger, which corresponded with the sizes. The importer says this measure exceeds the true measure by about yi2, and the gauger by about 1/32, part of the whole, generally, but in some cases not any; and that is as near right as is practicable. Quantity, and accuracy about it, are facts, and no evidence other than that before the board has been taken. The quantity returned would seem to exceed the exact quantity in standard gallons to some extent, but to what extent is not made to so appear as to furnish any guide for reliquidation. The finding cannot, with propriety, be disturbed. Decision affirmed.